DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires "the flat distal end face having a protrusion part projecting downward therefrom" in lines 11-12 and "the outer peripheral surface of the stirring pin and the step side surface of the jacket main body are spaced apart from each other" in lines 22-24.
Claim 9 similarly requires “the flat distal end face having a protrusion part projecting downward therefrom” in lines 11-12 and “the outer peripheral surface of the stirring pin and the step side surface are spaced apart from each other” in lines 23-24.
It is appreciated that the “protrusion part” is a feature of the rotary tool that is described as a first modification of only the fourth embodiment of the invention. This is seen in Figure 11 and paragraphs [0072]-[0075] of the instant specification. As appreciated from paragraph [0068], the fourth embodiment of the invention is described as “a contact margin of the outer peripheral of the surface of the stirring pin F2 with respect to the step side surface 12b is represented as an offset amount N…the offset amount N is set to 0<N≤1.00 mm, desirably, to 0<N≤0.85 mm, and, more desirably, to 0<N≤0.65 mm.” Therefore, it is appreciated that there is no written description for the invention comprising a protrusion part  projecting downward from the flat distal end face of the rotary tool and the outer peripheral surface of the stirring pin and the jacket main body spaced apart from each other as required in Claims 1 and 9. 
Furthermore, in the “main joining step” of claim 1, Examiner notes the newly added limitation “the flat distal end face is inserted more deeply than the second butt portion…” However, this step also requires “only the stirring pin of the rotary tool contacts only the seal body…” Therefore there is no written description in the instant specification that the stirring pin of the rotary tool contacts only the seal body while the flat distal end face is inserted more deeply than the second butt portion and therefore also contacting the main jacket body.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, as similarly discussed above, the claim requires “only the stirring pin of the rotary tool contacts only the seal body” and also requires “the flat distal end face is inserted more deeply than the second butt portion…” As the flat distal end face is a part of the stirring pin and below the second butt portion is the main jacket body, it is unclear how the stirring pin only contacts the seal body as the claim is requiring that the stirring pin also contacts the jacket main body.
	Claims 1, 2, 9, and 10 recite in “a preparing step” that “the step side surface rising obliquely from the step bottom surface to expand toward the opening part.” As the opening part is generally understood to be the open space of the jacket main body, it is unclear how the step side surface can start from the step bottom surface and then expand towards the open space inside the jacket main body. In other words the opening part is defined by the surfaces of the jacket main body so it is unclear how the step side surface can expand towards itself. 
	Claims 1, 2, 9, and 10 recite “a providing step” and further requires in this step “a rotary tool with a stirring pin to be used for joining the jacket main body and the seal body together.” Later on in each of the claims, specifically in “a main joining step” another “a rotary tool” is introduced. It is therefore unclear if there are more than one rotary tools or if the rotary tool in the main joining step is referring back to the same rotary tool as first introduced in the “providing step”.
	Claims 3-8 and 11-16 are thus rejected for their dependency.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                    

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726